Case 3:19-cr-00169-TJC-PDB Document1 Filed 10/07/19 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT)!9 0c] -7. py a 29
MIDDLE DISTRICT OF FLORIDA | oes
JACKSONVILLE DIVISION _

UNITED STATES OF AMERICA

v. CASE NO. 3:19-cr- W=y= BPD
21 U.S.C. § 846
JESSIE YORK

INFORMATION

The United States Attorney charges:
COUNT ONE
From in or about March 2019, through in or about May 2019, in the
Middle District of Florida, and elsewhere, the defendant,

JESSIE YORK,

did knowingly, willfully, and intentionally conspire with other persons, both
known and unknown, to distribute a controlled substance, which violation
involved 5 kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, and is
therefore punished under 21 U.S.C. § 841(b)(1)(A).

It was part of the conspiracy that the conspirators would perform acts

and make statements to hide and conceal and cause to be hidden and
Case 3:19-cr-00169-TJC-PDB Document1 Filed 10/07/19 Page 2 of 3 PagelD 2

concealed the purpose of the conspiracy and the acts committed in furtherance
‘thereof.

All in violation of 21 U.S.C. §846.

‘FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21
U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2),
any property constituting, or derived from, any proceeds the defendant,
JESSIE YORK, obtained, directly or indirectly, as a result of such violation,
and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such violation.

3. If any of the property described above, as a result of any acts or
omissions of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 3:19-cr-00169-TJC-PDB Document1 Filed 10/07/19 Page 3 of 3 PagelD 3

G; has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

By:

By:

MARIA CHAPA LOPEZ
United States Attorney

Ot, N@ tebe

Ihlie Hackenberry
Assistant United States Attorney

Sea.
Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

 
